Citation Nr: 1814763	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  16-45 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an effective date earlier than October 31, 2014 for the grant of service connection for unspecified depressive disorder and unspecified anxiety disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Kettler, Associate Counsel





INTRODUCTION

The Veteran served on active duty from May 1966 to May 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2015 rating decision from the Department of Veterans (VA) Regional Office (RO) in San Diego, California.  

The Veteran did not report for a scheduled Board videoconference hearing in January 2018, without good cause or a request to reschedule.  His hearing request is deemed withdrawn.  See 38 C.F.R. §20.704 (e) (2017).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The Veteran submitted no prior formal or informal claim for service connection for an acquired psychiatric disorder prior to October 31, 2014.


CONCLUSION OF LAW

The criteria for an effective date earlier than October 31, 2014, for the grant of service connection for unspecified depressive disorder and unspecified anxiety disorder have not been met.  38 U.S.C. §§ 5110, 5107 (2012); 38 C.F.R. §3.400 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

In general, the effective date for the grant of service connection based upon an original claim or a claim reopened after final disallowance is either the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise it will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C. § 5110(b)(l) (2012); 38 C.F.R. § 3.400(b) (2017).

For effective date purposes, a claim is a formal or informal written communication identifying and requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.l (p) (2017).  Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, her or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris, may be considered an informal claim.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year after the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155 (2017); Norris v. West, 12 Vet. App. 413, 421 (1999).

On October 31, 2014, the Veteran submitted a VA Form 21-526 claiming entitlement to service connection for posttraumatic stress disorder (PTSD).  In an April 2015 rating decision, he was granted service connection for unspecified depressive disorder and unspecified anxiety disorder with an evaluation of 30 percent, with an effective date of October 31, 2014, the date VA received his claim.  The Veteran disagreed with the decision and appealed for an earlier effective date.  In his June 2015 notice of disagreement, he contends that the effective date for the 30 percent evaluation should be in 2003 because he suffered from anxiety problems requiring medication intermittently.  

As noted above, the effective date for the grant of service connection will be the date of receipt of the claim or petition to reopen, or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400.  A careful review of the record shows that there is no evidence of a claim, formal or informal, or expressed written intent to file a claim for service connection for an acquired psychiatric disability prior to October 31, 2014.  

The Board notes medical evidence of the Veteran's depression and anxiety arose as early as October 2008.  See October 2010 Graybill Medical Group treatment note.  As the date of the Veteran's claim is clearly later in time than the date the disability arose, the currently assigned effective date of October 31, 2014 for the grant of service connection for depressive disorder is proper.  

In this case, because the Veteran's claim as to the disability was received on October 31, 2014, the assignment of an effective date earlier than October 31, 2014 for the Veteran's service-connected disability is precluded, and the appeal as to an earlier effective date must be denied.  See 38 U.S.C. § 5110(a) (2012); 38 C.F.R. § 3.400 (2017).  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  


ORDER

Entitlement to an effective date earlier than October 31, 2014 for an unspecified depressive disorder and unspecified anxiety disorder is denied.



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


